         Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 1 of 37



                                                                         FILED IN CLERK'S OFFICE
                                                                                 U.S.OC. Atlanta

                                                                              MAY 09 l019
                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

   UNITED STATES OF AMERICA                    )
., ex reI. JA.MES RUSSELL,                    ,)

       Plaintiff-Relator,
                                              )
                                              ) .
                                                    .CaseiNo. ~9=CV=2114
                                                                      /
                                              )      JURY TRIAL DEMANDED
 v.                                           )      FILED UNDER SEAL
                                              )
 FRESENIUS .MEDICAL CARE                      )
 HOLDINGS, INC. d/b/a FRESENIUS              .)
 MEDICAL CARE NORTH AMERICA;                 .)
 and FRESENIUS MANAGEMENT                     ),
 SERVICES, INC.;                              )
                                              )
       Defendants.                            )

                                   'COMPLAINT

 1.    Relator James Russell brings this action on behalf of himself and the United

 States of America against Defendant Fresenius Medical Care Holdings, Inc., d/b/a

 Fresenius Medical Care North America and Fresenius Management Services, Inc.

 (collectively "Fresenius") for violations of the federal False Claims Act, 31 U.S.C.

 §§ 3729 et seq. ("False Claims Ace).

 2.    Fresenius engaged in a scheme to defraud the federal Government by writing

 off false balances as "bad debt" and submitting them to Medicare for partial)

 reimbursement.
            Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 2 of 37




    3.    Relator also brings this action under the Age Discrimination in Empioyment

    Act "ADEA"), 29 U.S.C. §§ 621 et seq.; 42 U.S.C. § 1981 ("Section 1981"); Title

    VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. ("Title

    VII"); and the Family Medical Leave Act of 1993 ("FMLA"). Relator asserts

    claims for age discrimination under the ADEA. Relator asserts claims for race

    discrimination under Section 1981. Relator asserts claims for race and gender

J   discrimination under Title VII. Relator asserts claims for FMLA interference and

    retaliation under the FMLA. Relator seeks injunctive and declaratory relief, back

    pay and lost benefits, front payor reinstatement to a full-time position with

    commensurate benefits, compensatory damages, liquidated damages, punitive

    damages, and attorneys' fees and costs 6flitigation .

                              .JURISDICTION AND VENUE

    4.    This Court has jurisdiction over this action pursuant to 31 U.S.C. § 3732(a),

    28 U.S.C. §§ 1331, 1345; and 28 U.S.C. § 1343 (civil rights).

    5.    Venue is proper in this district under 28 U.S.C. §§ 1391(b); 42 U.S.C.

    §2000e-5(f)(3); and under 31 U.S.C. § 3732(a), as one or more of the defendants

    resides or transacts business in this jurisdiction and violations of the False Claims

    Act described herein occurred in this district.

             COMPLIANCE WITH PROCEDURAL REQUIREMENTS


                                              -2­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 3 of 37




6.    As required by the federal False Claims A.ct, 31 U.S.C. § 3730(b)(2), Relator

has provided to the Attorney General of the United States and the United States

Attorney for the Northern District of Georgia ,a statement of all material evidence

and information related to the Complaint ("Disclosure Statement"). The Disclosure

Statement includes attorney-client communications and work product ofRela~or's

attorneys and is submitted to the Governmerit in its capacity as potential co­

counsel in this litigation; therefore, the Disclosure Statement is confidential and

protected by the joint prosecutorial privilege.

                GOVERNMENTHEALTHCAREPROGRAMS

7.    Title XVIII of the Social Security Act, U.S.C. §§ 1395 et seq., establishes

the ,Health Insurance for the Aged and Disabled Program, known as the Medicare
                                                I


program. The Secretary of the United States Department of Health and Human

Services ("HHS") administers the Medicare Program through the Centers for

Medicine and Medicaid Services ("CMS").

8.    The Medicare program is comprised of four parts. Medicare Part A

("Hospital Insurance") provides basic insurance for the costs of hospitalization and

post hospitalization care. 42 U.S.C. §§ 1395c-i-5. Medicare Part B ("Medical

Insurance") is a federally subsidized, voluntary insurance program that covers the

fee schedule amount for doctors' services, outpatient care, medical supplies, and


                                          -3­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 4 of 37




laboratory services. 42 U.S.C. §§ 1395j-w-5. Medicare Part C ("Medicare

Advantage Plans") is a plan offered by private insurers that contract with Medicare
                                               (

to provide Part A and Part B benefits. 42 "U.S.C. §§ 1395w-21-w-28. Medicare Part

D ("Prescription Drug Coverage") is a plan offered by pri~ate insurers approved by
                                                   ,
Medicare to provide basic insurance for prescription drugs. 42 U.S.C. §§ 1395w­

101-w-15~.


9.    Reimbursement for Medicare Part C claims is made by the United States

through CMS. CMS makes fixed monthly payments to each Medicare Choice

organization for each enrolled individual, i.e., a capitated payment.
                                .J
10.   As part of the enrollment process for the Medicare program, providers

certifY that they agree to abide by the Medicare laws, regulations and program

instructions and that they understand that payment of a claim by Medicare is

conditioned upon the claim and the underlying transaction complying with such

laws, regulations, and program instructions.

                                     PARTIES

11.   Defendant Fresenius Medical Care Holdings, Inc., d/b/a Fresenius Medical

Care North America holds itself out to have "an industry-leading network of more

than 2,200 dialysis facilities, outpatient cardiac and vascular labs, and urgent care

centers, as well as the country's largest practice ofhospitalist and post-acute


                                         -4­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 5 of 37




providers."

12.   Fresenius Management Services, Inc. ("FMS") is part of the Fresenius

Medical Care North America related entities. It handles the "professional services"

for Fresenius, including HR and employment.

13.   Relator James Russell was employed by FMS from April 6, 2012 through

March 9, 2018.

14.   During his employment, Relator worked at Fresenius's Peachtree Revenue

Center at 1940 Lodge Road NW in Kennesaw, Georgia (the "Peachtree office").

15.   Initially Relator was a Senior Collections Patient Account Representative,

but in January 2013, he was moved to Senior Patient Account Representative for

the "self-pay" team (n/k/a Patient Balance Solutions, or "PBS").

16.   In this role, Relator was responsible for leading the self-pay team, and his

job responsibilities included reviewing patient billing records-including seeing

what amounts were billed to and paid by Medicare-and communicating directly

with patients about outstanding balances not covered by their Medicare benefits.

17.   In 2016, Relator was promoted to Supervisor of the Self Pay department at

the Peachtree office.

18.   In this role, Relator continued to lead the self-pay team and have direct

access to patient billing records and communication with Medicare beneficiaries


                                         -5­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 6 of 37




about their outstanding balances.

19.   In 2017, Relator's title was changed to Supervisor for Patient Balance

Solutions, but his responsibilities generally remained unchanged.

                           FACTUAL ALLEGATIONS

     "
20.· Private ,insurance only pays for the first three months of dialysis, after which

a thirty-month coordination period follows in which Medicare pays for some, but

not all, of the costs. After the coordination period, Medicare pays the entire cost of

treatment.

21.   During the initial thirty-three months, patients may be responsible for paying

copayments and deductibles to Fresenius for their treatments ("self·pay balances").

22.   Under 42 C.F.R. § 413.89, a percentage of the bad debts attributable to the

deductibles and coinsurance amounts are reimbursable under the Medicare

program.

23.   42 C.F.R. § 413.89(b)(1) defines "bad debts" as "amounts considered to be

uncollectible from accounts and notes receivable that were created or acquired in

providing services."   I




24.   Fresenius is required by law (42 U.S.C. § 1395g; 42 C.F.R. § 413.20(b)) to

submit to CMS (via a Medicare Administrative Contnlctor)an annual cost report,

Form CMS-265-11, that indicates-on Line 6 of Worksheet S-2-whether it is


                                         -6­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 7 of 37




seeking reimbursement for bad debts resulting from Medicare deductible and

coinsurance amounts that are uncollectible from Medicare beneficiaries.
                                                     I,




25.   By indicating "yes" to this question, it is then required to submit a

completed Exhibit 1 (Listing of Medicare Bad Debts and Appropriate Supporting

Data) or schedules supporting the bad debts claimed that includes the patient name,

health insurance claim number, dates of service, date the first bill was sent, date

collection efforts ceased, remittance advice dates, unpaid deductibles ~nd

coinsurance, and total Medicare bad debts.

26.   Exhibit 1 indicates that the bad debt "amounts must not be claimed unless

the provider bills for these services with the intention of receiving payment."

27.   Fresenius is also required to complete Worksheet E, Calculation of Bad Debt

Reimbursement, which advises that "Allowable bad debts must relate to specific

Medicare deductibles and coinsurance amounts."

28.   Determination of bad debt amounts for the basic case-mix adjusted

composite rate payment portion of the ESRD PPS paym.ent, is based on the

percentage of basic composite rate payment costs to total costs on a facility

specific basis. The facility specific composite rate percentage is applied to the

facility's total bad debt amounts associated with the ESRD PPS payment. The




                                          -7­
           Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 8 of 37




resulting bad debt amount is used to determine the allowable Medicare bad debt

payment in accordance with 42 CFR 413.89 of the regulations.

29.    The Cost Report includes a certification by a Fresenius corporate

. representative, such as its CFO, that "to the best of my knowledge and belief, this

report and statement are true, correct, complete and prepared from the books and

records of the provider in accordance with applicable instructions, except as noted.

I further certify that I am familiar with the laws and regulations regarding the
                        ,
provision of health care services, and that the services identified in this cost report
                   '­

were provided in compliance with such laws and regulations."

30.    Prior to the certification, the Cost Report states, in all caps,

"MISREPRESENTATION OR FALSIFICATION OF ANY INFORMATION

CONTAINED IN THIS COST REPORT MAY BE PUNISHABLE BY

CRIMINAL, CIVIL, AND ADMINISTRATIVE ACTION, FINE AND/OR

IMPRISONMENT lJNDER FEDERAL LAW."

31.    Relator Russell set up and managed the Peachtree office's self-pay team, the

first of its kind at Fresenius and the model for all future self-pay teams around the
                                                   ,

country.

32.    The;'self-pay team was responsible for collecting the self-pay balances     ~om


Fresenius customers, i.e., amounts that their insurance did not pay.


                                           -8­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 9 of 37




33.   Fresenius's policy is to send patients five invoices and make two calls to

patients owing money. If those collections efforts fail, Fresenius writes the unpaid

balance off as "bad debt."

34.   The Peachtree Revenue Center was one of approximately 6-8 such centers
        ./


nationwide, each of which is responsible for the accounts receivable for a

geographic region.

35.   As part of its self-pay review, Relator's PBS team would review Fresenius's

Soarian billing database for "false. guarantor balances."

36.   These balances are the result of system errors which incorrectly show that

patients owe the company money that they do not actually owe.

37.   Relator does not know how or why these errors come about, or how the

dollar amounts are calculated in Soarian, but they are often for hundreds of

thousands of dollars, allegedly owed by patients with Medicare or other insurance

benefits.

38.   Sometimes Fresenius would correct the false guarantor balances identified

by Relator's team, but often new false guarantor balances would appear every
                                                                                       (
month for those same patients.

39.    Some of the other revenue centers around the country did not review the

billing for false guarantor balances, and so when the self-pay teams could not
                                  (




                                         -9­
         Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 10 of 37




 collect the false guarantor balances, Fresenius submitted them to CMS as bad debt

 without ever confirming their validity or discussing whether to correct them.

 40. . In or about January 2017, new management at Fresenius's corporate office

 became responsible for managing the self-pay teams around the country: Joel

 Rothman, Senior Manager, Revenue Cycle for Patient Balance Solutions; and Gina

 Broussard, Senior Director, Revenue Cycle for Patient Balance Solutions.

 41.    In early'20 17, Broussard began eliminating self-pay departments around the

 country, merging their responsibilities- with the Patient Balance Solutions ("PBS")

 department.

 42.    Broussard centralized the PBS department in a single headquarters in Plano,

 Texas, where a call center was set up to handle collections.,

 43.    The Peachtree office was not il1}mediately closeq, however, and continued to

. perform its self-pay duties ..

 44.    During this time, Rothman and Broussard instructed Relator to report false

 guarantor balances to them, and they would decide which balances to correct or
                                                                                       /

 write off.

 45.    Rothman and Broussard twice had Relator come to Fresenius's PBS

 headquarters in Plano, TX to train its Revenue Cycle Senior Reps and Supervisors




                                          -10­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 11 of 37




to look for false guarantor balances, once in or a,bout April 2017 and again in or. '

about October 2,017.
               ,.

46.    In January 2018, on a weekly team call with Relator, Broussard, Rothman,

Vannesa Hernandez (PBS Manager, Revenue Cycle), Melvin Jordan (PBS Senior

Patient Account Representative), and Lindie Johnson (Operations Manager), Joel

Rothman stated that Fresenius was no longer going to look for and correct false

guarantor balances.

47.    Rothman told Relator that he and his team should accept whatever balance

the software indicated as being true and correct, and the team was to focus its

efforts solely on collecting self-pay balances and pre-listed bad debt.

48."   As a result, millions of dollars in false guarantor balances were improperly

billed to Fresenius customers, most of which was deemed uncollectible' and

submitted to Medicare as "bad debt."

49.    Based on his 6 years of experience reviewing Fresenius's patient balances

and accounts receivable records, Relator estimates that since Fresenius stopped

reviewing its billing for false guarantor balances, approximately 60%-75% of the

bad debt submitted to Medicare for reimbursement on the cost reports are false.




                                        u
                                            -11­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 12 of 37




50.   Notwithstanding that Fresenius knows that much of its self-pay balance

information is incorrect, it submits claims for reimbursement to Medicare based on

these unpaid balances.

51.   Requests for   reimbur~ement   for copayments and deductibles that were·

incorrectly generated are false claims.

52.   Invoices and billing statements generated by Soarian with false data are false

records material to the payment of the claims.

Discrimination and Retaliation Against Relator

53.   When Relator saw the extent ofthe bad debt write-offs that were occurring

under Rothman and Broussard's watch, he implored other Revenue Cycle

managers at the corporate office to implement a clean-up program, but this was

immediately stopped by Rothman and Broussard.

54.   On March 9, 2018, Rothman and Brol:lssard informed Relator that Fresenius

was closing the Peachtree office and terminating his position.

55.   Relator's entire PBS team was placed in other positions at Fresenius.

56.   Relator, however, was not offered another position at the company.




                                          -12­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 13 of 37




                                COUNT I
            VIOLATION OF 31 U.S.C. § 3729 - FEDERAL FCA
 (Fresenius Medical tare Holdings, Inc., d/b/a Fresenius Medical Care North
                                America)

57.                     "
      Relator hereby incorporates and realleges all other paragraphs as if fully set

forth herein.

58.   As set forth above, Defendant Fresenius Medical Care Holdings, Inc., d/b/a

Fresenius Medical Care North America knowingly presented or caused to be

presented false or fraudulent claims for payment or approval, in violation of 31

U.S.C. § 3729(a)(1)(A).

59.   As set forth above, Defendant Fresenius Medical Care Holdings, Inc., d/b/a

Fresenius Medical Care North America knowingly made, used, or caused to be

made or used, false records or statements material to false claims, in violation of

31 U.S.C. § 3729(a)(1)(B).

60.   Due to Defendant's conduct, the United States Government has suffered

substantial monetary damages and is entitled to recover treble damages and a civil

penalty for each false claim, record, or statement. 31 U.S.C. § 3729.

61.   Relator is entitled to reasonable attorneys' fees, costs, and expenses. 31

U.S.C. § 3730(d)(1).

                                  COUNT II
                VIOLATION OF 31 U.S.C. § 3730 - RETALIATION
                     (Fresenius Management Services, Inc.)

                                        -13­
          Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 14 of 37




62.   Relator hereby incorporates and realleges all other paragraphs as if fully set

forth herein.

63.   Defendant FMS violated Relator Russell's rights pursuant to 31 U.S.C. §

3730(h) by retaliating against Relator Russell for lawful acts done by Relator

Russell in furtherance of other efforts to stop one or more violations alleged in this

action.

64.   As a result ofFMS's actions, Relator Russell has suffered damages in an

amount to be shown at trial.

                              COUNT III
           VIOLATION OF TITLE VII AND SECTION 1981- RACE
                           DISCRIMINATION·
                  (Fresenius Management Services, Inc.)

65.   Relator hereby incorporates and realleges all other paragraphs as if fully set

forth herein.

66.   Relator satisfied all administrative prerequisites to perfect his claims under

Title VII, Section 1981, and the ADEA. Specifically, Relator timely filed his

Charge of Discrimination with the U.S. Equal Employment Opportunity

Commission G'EEOC") and the EEOC issued a Notice of Right to Sue.

67.   Relator brings this action within ninety (90) days of receipt of his Notice of

Right to Sue.


                                         -14­
       Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 15 of 37




68.   FMS is an employer within the meaning of 42 U.S.C. § 2000e.

69.   FMS is an employer as defined by Title VII and Section 1981.

70.   FMS is a covered employer under Title VII and Section 1981.

71.   FMS may be served with summons and a copy of the Complaint in this

action by delivering process to its registered agent for service of process, CT

Corporation System, 289 S Culver St., Lawrenceville, Georgia, 30046.

72.   Relator is an African American male.

73.   Throughout the course of his employment with FMS, Relator has been

passep over for several promotions dating back to 2015.

74.   After working as a Senior Patient Account Representative at the Peachtree

Revenue Center for four (4) years, Relator was finally promoted to Supervisor of

the Self Pay Department in 2016.

75.   In 2017, the Self Pay department was transferred to the PBS department and

Relator's title changed from Supervisor of the Self Pay department to Supervisor

of the PBS department.

76.   Relator supervised seven (7) employees who worked as Patient Account

Representatives in the PBS department.

77.   While under Relator's supervision, Relator and his team were consistently

praised for their work.


                                         -15­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 16 of 37




78.   In June 2017, Rothman told Relator that as a rule, he could not be promoted

to a manager role because he did not have at least ten (10) employees reporting
           i

directly to him. Relator only had eight (8) employees on his team at the time.

79.   Rob Hootkins, a Caucasian male who was younger than Relator, was hired

as a manager even thqugh he had less employees on his team than Relator as well

as less responsibilities than Relator.

80.   On February 9, 2018, FMS notified Relator's team that their positions and

the Atlanta PBS department were being eliminated as of March 9, 2018, due to an

alleged change in business needs.

81.   Broussard and Rothman made the decision to eliminate the PBS department.

82.   Broussard, who is a Caucasian female, is substantially younger than Relator

and outside of his protected class.

83.   Rothman, who is a Caucasian male, is substantially younger than Relator

and outside of Relator's protected class.

84.   In or around January or February 2018, Rothman promoted Vannesa

Hernandez to Manager, Patient Balance Solutions in Plano, Texas, where the

Patient Balance Solutions department is headquartered.

85.   Hernandez, who is a Hispanic female, is substantially younger than Relator

and outside of Relator's protected class.


                                         -16­
         Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 17 of 37




 86.   When Rothman promoted Hernandez, Relator was required to report directly

 to Hernandez. '

 87.   Hernandez only had 1.5 years of experit,mce in PBS before being selected for

 the Manager of PBS positiol) in January 2018.

 88.   Relator was more/than qualified for the Manager of PBS position.

 89.   FMS never-posted the Manager of PBS position.

 90.   Relator would have applied for the Manager of PBS position if the vacancy

 had been announced.

 91.    FMS's failure to post the Manager of PBS position prevented ~elator from

 applying for the position.

 92.    Rothman told Relator that he did not post the Manager of PBS position

 because Hernandez was more of what he and Broussard wanted in the manager

 position.

 93.    Relator was more experienced than Hernandez.

 94.    Hernandez joined the PBS team in June 2016 as a Senior Patient Accounts

 Representative. A year later Hernandez was promoted to Supervisor of Collections

 in 2017. In 2018, Hernandez was promoted to Manager of PBS.

 95.    Throughout the course of Relator's employment, FMS promoted individuals

. outside of Relator's protected class in much less time than the four years it took


                                          -17­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 18 of 37




FMS to promote Relator from Senior Patient Accounts Representative to a

supervisor position.
                                                                           (

96.   Following the elimination of the Atlanta PBS department, FMS placed

Relator's staff into various positions in other departments.

97.   Relator was the only employee of the Atlanta PBS department that FMS did

not place into another position.

98.   In the past, when an employee's position was eliminated due to a Reduction

in Force, FMS consulted with leadership staff to place the affected employee        int~ a


vacant position and did not require the employee to compete for a position.

99.   When Relator's supervisory position was eliminated, FMS told Relator he

could apply for and compete for a new position.

100. 'Beginning as early as February 9,2018, Relator applied for several
                                                           J




supervisory positions and one (1) manager position with Fresenius.
                                                               r
101. Relator was selected to interview for all of the positions to which he applied.
                                                                               /'


102. At the time of application, Relator had thirty (30) years of experience in the

healthcare industry, including prior experience in customer service, claims, sales

and marketing, insurance, self-pay collections, government and commercial

collections, auditing, training, provider relations, and provider contracting.




                                         -18­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 19 of 37


                                                                   (




103. Over the course of his employment with FMS, Relator gained significant

experience inside and outside of the PBS department.

104. As a supervisor, Relator was exposed to other departments and he worked

closely with other departments-both of which allowed him to gain extensive

knowledge of departments outside of the PBS department.

105. While a supervisor, Relator trained his tea1)1 members to handle issues in

departments outside of the PBS department.

106. Relator acquired a certain level of expertise/and experience that suited him'

well for anyone of the positions he applied for following the elimination of the

PBS department.

107. Ryan Maltby ("Maltby"), Director of Revenue CyCle, interviewed Relator

for a position as Manager for Commercial Collections / Government Collections.

108. Maltby is a Caucasian male who is younger than Relator.

109. Relator was more than qualified for the Manager for Commercial

Collections / Government Collections position.

,110. Relator was not selected for the Manager for Commercial Collections /

Government Collections position.

111. Instead, Maltby selected Nancy Higgins ("Higgins") for the Manager for

Commercial Collections / Government C~llections position.


                                        -19­
           Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 20 of 37




112. Higgins is a Caucasian female who is outside of Relator's protected class.

113. At the time of the selection decision, Higgins was eight years younger than

Relator.

114. Higgins is substantially younger than Relator.

115. Relator previously supervised Higgins.

116. Relator is substantially more experienced and better qualified than Higgins.

117. On February 8, 2018, Relator interviewed for a Supervisor of Commercial

Collections position ..

118. After landing the Manager for Commercial Collections position, Higgins

interviewed Relator for the Supervisor of Commercial Collections position.

119. Relator was more than qualified for the Supervisor of Commercial

Collections position.

120. Higgins informed Relator he was not selected for the Supervisor of

Commercial Collections position because the "decision came down to which

candidate was the best fit for the team and [Nancy] decided to go with another

candidate. "

121. On February 16,2018, Relator learned that Jessica Buck C'Buck"), a

Caucasian female, was selected for the Supervisor of Commercial Collections

position.


                                        -20­
           Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 21 of 37




122. Buck is substantially younger than Relator and outside of Relator's protected

race and gender.

123. Buck was a recent college graduate.
                              --------­
124. Relator helped to train Buck when she was hired as a Patient Account

Representative.

125. Buck was less experienced than Relator.       c/



126. Buck only had two years of experience as a Patient Account Representative

before being placed into the Supervisor of Commercial Collections position.

127. Days before learning that he was not selected for the Supervisor of

Commercial Collections position, Relator heard Manager Rebecca D. Miller

("Miller") state that "[Maltby] told her to select someone a little closer to the

team's age and experience, so it would be a better blend with the team."
 /

128. Sometime before Relator applied for the Supervisor of Commercial

Collections position, Chase Newman ("Newman") was promoted to a Supervisor

of Commercial Collections position.
                                                                    "
129. FMS promoted Newman to Supervisor of Commercial Collections over

Relator.

130. Newman is a Caucasian male who is substantially younger than Relator.




                                          -21­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 22 of 37




131. Relator was more than qualified for the Supervisor of Commercial

Collections position.

132. Newman was a recent college graduate.

133. At the time of the promotion decision, Newman had only worked for FMS

for approximately 1.5 years.

134.· Newman was a Senior Patient Accounts Representative prior to being

promoted to the Supervisor of Commercial Collections position.
                                                  \
135. Newman was subsequently promoted to Office Manager.

136. Newman was less experienced than Relator.

137. FMS promoted Newman three times within his 1.5 years of employment.

138. Newman is outside of Relator's protected class.

139. Relator applied for a Cash Follow-Up Supervisor position.
                           I    .
                           !                            '


140. Miller interviewed Relator for the Cash Follow-Up Supervisor position.

141. Based on Relator's prior experience, Relator was more than qualified for the

Cash Follow-Up Supervisor position.
    )




142. As the Supervisor of Patient Balance Accounts, Relator was largely

responsible for cash follow up which required him to know and experience a full

scope of issues.




                                      -22­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 23 of 37




143. On February 15,2018, Miller infonned Relator that he was not selected for

the Cash Follow-Up Supervisor position.

144. Miller told Relator his "overall Revenue Cycle job knowledge [was] solid,

but because of the team's needs, [she] just [did] not think [Relator was the] correct

fit for Supervisor."

145. Miller is substantially younger than Relator.

146. Miller selected Alma (Dee) Chastain ("Chastain") for the Cash Follow-Up
                          ,                                                  r-



Supervisor position.

147. Chastain is a Caucasian woman who is younger than Relator.

148. Chastain is outside of Relator's protected class.
              J
149. Relator applied for an Insurance Specialist position.

150. Relator was more than qualified for the Insurance Specialist position.

151. On or around February 18,2018, Kathy Brereton told Relator he was not

hired for the Insurance Specialist position because
                                               i
                                                    she "decided to proceed with

another candidate whose background more closely meets our needs at this time."

152. The selected candidate, Richelle Davis Brown ("Brown") was less

experienced than Relator.

153. Brown is an African American woman who is under the age of forty (40).

154. Brown is outside of Relator's protected class .


                                       . -23­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 24 of 37




155. Relator applied for two (2) supervisor positions in the Central Verification

Office ("CVO") department.
                        /




156. In late February, Sherri Crouch-Wilson ("Crouch:Wilson"), who managed

the CVO department, told Relator that after talking with Maltby, she decided to go

with two (2) other candidates.

157. Crouch-Wilson is a Caucasian female and she is younger than Relator.

158. Relator was more than qualified for the supervisor positions in the CVO

department.
                                          ,
159. Crouch-Wilson told Relator that she knew he was qualified, could lead the

team, and that he "was the perfect person fOF the position."

160. Crouch-Wilson told Relator he was more than qualified for the position and

his experience and number of years with the company was no match for any of the

other candidates.

161. Relator was not selected for the Supervisor Collections position.

162. Instead, FMS selected Mary Mitchell ("Mitchell") for one of the two

Supervisor Collections position in the CVO department.

163. Mitchell is a Caucasian female who was under the age of forty (40) at the

time of the hiring decision.




                                        -24­
           Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 25 of 37




164. Mitchell was substantially younger than Relator and outside of Relator's

protected race and gender.

165. Mitchell was less experienced than Relator . .'

166. Mitchell was a Patient Account Representative prior to being selected for the

Supervisor Collections position.

167. FMS selected Kristi Nelson ("Nelson") for the other Supervisor Collections.

position in the CVO department.

168. Nelson is an African American female who was substantially younger than

Relator.

169. Nelson was l~ss experienced than Relator.

170. Nelson was a Patient Account Representative prior to being selected for the

Supervisor Collections position.

171. On February 27,2018, Relator interviewed for a possible opening as a

Patient Intake Coordinator / Supervisor.

172. Relator was more than qualified for the Patient Intake Coordinator /

Supervisor position.

173. After interviewing for the Patient Intake Coordinator/Supervisor position,

Relator was told there would not be an opening for the position so a hiring decision

would not be made.


                                           -25­
       Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 26 of 37




174. Relator was not selected for any of the positions he interviewed for after his

department was eliminated.

175. Instead of selecting Relator, FMS selected younger and less experienced

employees outside of Relator's protected class to fill the positions Relator sought.

176. The selected candidates were hlrgely employees who had only been

employed by FMS for six (6) months to one (1) year.

177. FMS's decision to terminate Relator's employment became effective on

March 9, 2018.

178. At the time of Relator's termination, Relator's most recent performance

rating was at a level 2, "Superior."

179. FMS often promoted and encouraged the recruitment and hiring of workers

who were younger than Relator.

180. Upon information and belief,' less than 1% of the employees at the Peachtree

Revenue Center were Relator's age or older.

181. FMS's rationale for terminating Relator's employment and failing to place

him into a vacant position tHereafter was a pretext for unlawful discrimination.

182. By the conduct stated above, FMS discriminated against Relator because of

his race in violation of Title VII and Section 1981.




                                         -26­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 27 of 37




183. FMS intentionally discriminated against Relator on account of his race by

terminating his employment and then failing to select him for a vacant position in

violation of Title VII of the Civil Rights Act of 1964, as amended.

184. FMS intentionally discriminated against Relator on account of his race by

terminating his employment and then failing to select him for a vacant position in.

violation of Section 1981.

185. As a direct and proximate result ofFMS's acts of intentional discrimination,

Relator has suffered out of pocket losses and has been deprived ofjob-related

economic benefits, including income in the form of wages and other job related

benefits.

186. In addition, FMS's actions have caused, continue to cause, and will cause

Relator to suffer damages for emotional distress, mental anguish and other non-

pecuniary losses.

187. By discriminating against Relator, FMS acted willfully, wantonly, and

intentionally to harm Relator and his federally protected rights. Additionally, and

in the alternative, FMS acted with reckless disregard for Relator and hi~ federally

protected rights.

                                    COUNT IV
        VIOLATION OF TITLE VII - GENDER DISCRIMINATION
                (Fresenius Management Services, Inc.)


                                        -27­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 28 of 37




188. Relator hereby incorporates and Fealleges all other paragraphs as if fully set

forth herein.

189. By the conduct stated, FMS discriminated against Relator because of his
                                        )

gender in violation of Title VII.

190. FMS intentionally discriminated against Relator on account of his gender by
                                    ,
                    ~




terminating his employment and then failing to select him for a vacant position in

violation of Title VII of the Civil Rights Act of 1964, as amended.

191. As a direct and proximate result of FMS' s acts of intentional discrimination,

Relator has suffered out of pocket losses and has been deprived ofjob-related

economic benefits, including income in the form of wages and other job related
                                                          '.

benefits.

192. In addition, FMS's actions have caused, continue to cause, and will cause
                                                                           "   J

Relator to suffer damages for emotional distress, mental anguish and other non-

pecuniary losses.

                           COUNT V
  VIOLATION OF TITLE VII- INTERSECTIONAL DISCRIMINATION
                BASED ON RACE AND GENDER
              (Fresenius Management Services, Inc.)

193. Relator hereby incorporates and realleges all other paragraphs as if fully set

forth herein.




                                            -28­
          Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 29 of 37




194. Relator is a member of a protected subclass on the basis of his race and

gender.

195. By the conduct stated, FMS discriminated against Relator because of his

race and gender in violation of Title VII.

196. FMS intentionally discriminated against Relator on acco~nt of his race and

gender by terminating his employment and then failing to select him for a vacant

position in violation of Title VII of the Civil Rights Act of 1964, as amended.

197. As a direct and proximate result of FMS' s acts of intentional discrimination,

Relator has suffered out of pocket losses and has been deprived ofjob-related

economic benefits, including income in the form of wages and other job related

benefits.

198. In addition, FMS's actions have caused, continue to cause, and will cause

Relator to suffer damages for emotional distress, mental anguish and other non-

pecuniary losses.

                                 COUNT VI
                VIOLATION OF ADEA - AGE DISCRIMINATION
                     (Fresenius Management Services, Inc.)

199. Relator hereby incorporates and realleges all other paragr,aphs as if fully set

forth herein.

200. FMS is a covered employer under the ADEA.


                                         -29­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 30 of 37




201. Relator is sixty years old and, at all relevant times, was an employee

protected by the ADEA.

202. Out of the eight (8) employees in the Atlanta PBS department, Relator was

the oldest employee at age fifty-eight (58).

203. While Relator's staff included other African American men who were over

the age of forty (40), Relator was older than those individuals.

204. All of the employees in the Atlanta PBS department were at least nine (9)

years younger than Relator, if not more.

205. One of the employees in Relator's department was a forty-seven (47) year

old Patient Account Representative, who received an internal offer from another

team when FMS eliminated the Atlanta PBS department.

206. One of the employees in Relator's department was a forty-six (46) year old

Patient Account Representative, who received an internal offer from another team

when FMS eliminated the Atlanta PBS department.

207. Relator did not receive an internal offer from another team when FMS

eliminated the PBS department.

208. Relator was the only employee who Was not placed into a new position

following FMS's elimination of the Atlanta PBS department.
        I




                                         -30­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 31 of 37




209. Maltby harbored a discriminatory bias against older employees under his

leadership.

210. In his position, Maltby systematicallysought to recruit and hire recent

college graduates.

211. Maltby often spoke about recruiting and hiring youth.

212. Maltby often sought to hire youth at Career Fairs.

213. Maltby often sought to hire youth for internship opportunities.

_214. Maltby frequently told other employees that he "believed in youth" and

"believed in giving young people a chance.~'                                           J




215. Bill Crawford ("Crawford"), VP of Finance, also promoted the hiring of

youth by FMS.

216. Crawford systematically sought to recruit and hire recent college graduates.
   ,
217. At the time of his termination, Relator was more qualified for the positions

he applied for than the selected candidates, all of whom were outside of Relator's

protected class.

218. FMS discriminated against Relator in violation of the A DEA by failing to

select Plaintiff for a vacant position following the elimination of his position and

the entire PBS department.




                                         -31­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 32 of 37




219. The individuals FMS selected over Relator were outside of Relator's

protected class.

220. The individuals FMS selected over Relator; were younger than Relator.

221. Relator was more than qualified to fill the positions
                                                         \
                                                           he applied for following

the elimination of the PBS department.

222. FMS authorized, ratified, and condoned the discriminatory bias members of

management held against older employees.

223. By the conduct stated, FMS discriminated against Rel~tor because of his age

in violation of the ADEA.

224. FMS intentionally and willfully discriminated against Relator on account of

his, age by terminating his employment and then failing to select him for a vacant

position in violation of the ADEA.

225. As a direct and proximate result of Fresenius Management Services, Inc.'s

acts of intentional discrimination, Relator has suffered out of pocket losses and has

been deprived ofjob-related economic benefits, inclu'ding income in the form of

wages and other job related benefits.

226. In addition, Fresenius Management Services, Inc.'s actions have caused,

continue to cause, and will cause Relator to suffer damages for emotional distress,

mental anguish and other non-pecuniary losses.


                                             -32­
                                        '­
         Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 33 of 37




 227. Relator is entitled to an award of back pay and benefits, front pay, damages,

 liquidated damages, injunctive relief, attorneys' fees, and all other appropriate

 remedies, and other relief available under the ADEA and all federal statutes

 remedies for violations of the ADEA.

                                  COUNT VII
                            FMLAINTERFERENCE
                      (Fresenius Management Services, Inc.)

 228. Relator hereby incorporates and realleges all other paragraphs as if fully set

. forth herein.

 229. At all relevant times, FMS has been in an industry affecting commerce and it

 has employed 50 or more employees for each working day in each of twenty or

 more calendar weeks in the current or preceding. calendar year.

 230. FMS is a covered employer and is subject to the provisions of the Family

 Medical Leave Act of 1993 ("FNILA").

 231. The Secretary of State has not filed suit on Plaintiffs behalf.

 232. In or around October 2017, Relator's doctor recommended that he undergo a

 surgical procedure on his right foot to address his condition, Achilles Tendinosis ..

 233. Relator's surgery was set to occur on November 3,2017.

 234. After learning of his need for surgery, Relator requested a medical leave of

 absence under the FMLA.


                                          -33­
        Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 34 of 37




235. FMS granted Relator's request for FMLA leave.

236. While on approved FMLA leave, Relator underwent podiatric surgery on

November 3,2017.
                                                            1
237. Relator worked from home before and after his surgery.

238. Relator ceased wo~king from home in February 2018.

239. Upon returning to work, Relator learned that his position was eliminated and

his employdtent would be terminated effecti,ve March 9, 2018.

240. At all times material hereto; FMS and its agents knew of Relator's medical

condition. Moreover, the employer and its agents knew that Relator's absences

from work were due to his serious health condition and related surgery. At all .

times material hereto, FMS and its agents were also aware that Relator applied for

and was approved FMLA leave.
                                                                           r

241. FMS' s actions in terminating Relator's employment shortly after having

taken FMLA leave and returning to work demonstrate violations of the FMLA's

retaliation provisions.
                   r


242. FMS's decision to terminate Relator's employment effective March 9, 2018,

was made because of Relator's exercise of his protected rights under the FMLA.




                                        -34­
         Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 35 of 37




243. At the time of the acts alleged, FMS knew or should have known that the

means utilized to punish Relator for using his FMLA leave were forbidden by the

law.

244. FMS fJerformed the above actions willfully, wantonly, intentionally, and in

reckless disregard of Relator's federally-protected rights.

245. As a direct result of FMS' s actions, Plaintiff suffered and continues to suffer

stress and injury, compensable by equitable relief or compensable in an amountto
                                                    (

be prove!l at trial.

                              PRAYER FOR RELIEF

       WHEREFORE, Relator prays for judgment against Defendants:

          (a) awarding the United States treble damages sustained by it for each of

              the false claims;

           (b) awarding the United States a maximum civil penalty for each of the
                                   )
              false claims and records;

          (c) awarding Relator thirty percent (30%) of the proceeds of this action

              and any alternate remedy or the settlement of any such claim;

           (d) awarding Relator litigation costs and reasonable attorneys' fees;

           (e) awarding Relator all relief available, including special damages,

              resulting from retaliation pursuant to 31 U.S.C. § 3730(h);


                                          -35­
Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 36 of 37




 (0 declaring Fresenius Management Services, Inc.'s discriminatory

    actions violated federal anti-discrimination laws;

 (g) enjoining Fresenius Management Services, Inc. from further acts of

    discrimination and retaliation tagainst Relator;

 (h) entering judgment against Fresenius Management Services, Inc.'s for

    full back pay and other benefits and expenses in amounts to be proven

    at trial and all fringe and pension benefits of employment with pre­
                      \.



    judgment and post-judgment interest under Title VII, Section 1981,

    the ADEA, and the FMLA;

 (i) ordering Fresenius Management Services, Inc. to reinstate Relator, or

    grant front pay in lieu thereof under Title VII, Section 1981, the
                                                                              /

    ADEA, and the FMLA;

 U) ordering modification or elimination of practices, policies, customs,

    and usages set forth herein and all other such practices shows to be in

    violation of law that they do not discriminate on the basis of serious

    health condition or the exercise of rights afforded by the Family

    Medical Leave Act;

 (k) awarding Relator compensatory damages in an amount determined by \.

    the jury;


                                -36­
Case 1:19-cv-02114-MLB Document 1 Filed 05/09/19 Page 37 of 37




 (1) awarding Relator punitive damages to the maximum allowable under

    Title VII, Section 1981,·and the ADEA;

 (m) granting him a jury trial on all issues so triable; and

 (n) granting such other relief as the Court may deemjust and proper.

                               Respectfully submitted,

                                 IL~                  .
                               fulie Bracker
                               Georgia Bar No. 073803
                               1ason Marcus
                               Georgia Bar No. 949698
                               Bracker & Marcus LLC
                               3225 Shallowford Road, Suite 1120
                               Marietta, Georgia 30062
                               Telephone: (770) 988-5035
                               Facsimile: (678) 648-5544
                               lulie@fcacounsel~com
                               lason@fcacounsel.com -


                                Cherri L. Shelton
                                Georgia Bar No. 276937
                                Shelton Law Practice, LLC
                                2987 Clairmont Road NE, Suite 225
                                Atlanta, Georgia 30329
                                Telephone: (404) 865-3771
                                Facsimile: (678) 882-7499
                              . cshelton@sheltonlawpractice.com




                                 -37­
